ACCEPTED
                                                                                                                                                   01-15-00319-cv
                                                                                                                                       FIRST COURT OF APPEALS
                                                                                                                                               HOUSTON, TEXAS
Appellate Docket Number:                                                                                                                     4/29/2015 1:05:13 PM
                                                                                                                                            CHRISTOPHER PRINE
                                                                                                                                                           CLERK
Appellate Case Style:         Q'r-a·ax Atperica, Inc., d.fb/a Q'Ma.'\' Amefita &olutions, Inc., d{b{a Q'M~ Solutions dl:bfa Q~:ax Solutions. Inc.
                        Vs.
                              Screen Lo~ix., LLC

Companion Case No.:                                                                                                      FILED IN
                                                                                                                  1st COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                  4/29/2015 1:05:13 PM
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                                 CHRISTOPHER A. PRINE
                                                                                                                          Clerk
                                               Appellate Court: 1st Court.oJ Appeals
                                          (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

J. AppeJla,nt                                                                II. Appellant         ~tto11ney(S)

D     Person   ~ Organization (choose one)                                   ~       Lead Attorney
Organization Name: Q'Max Amer.iea, !nc. d/b/a QIMax Ame11i'lll               First Name:           Chr..is
First Name:                                                                  Middle Name:
Middle Name:                                                                 Last Name:            Hanslik

Last Name:                                                                   Suffix:

Suffix:                                                                      Law Firm Name:BoyarMiUer

ProSe:    0                                                                  Address I:
                                                                             Address 2:            Suife 1,200
                                                                             City:                 Houston
                                                                             State:      'Pex,as                     Zip+4:   970'27
                                                                             Telephone:            713-8$0-'7766          ext.
                                                                             Fax:        ?13•552-f:i58
                                                                             Email:      ehanslik'@ bo.yarmille.r,com

                                                                             SBN:       00"79'3895

10.    App~llee                                                              LV.     ~ppelleeA,ttorney(s)

D     Person    ~Organization (choose one)                                  ~        Lead Attorney
Organization Name: Se.re.en Logix, LL..                                      First Name:           Joseph
First Name:                                                                  Middle Name: F.
Middle Name:                                                                 Last Name:            N·iSfiCC!I
Last Name:                                                                   Suffix:     Jr.
Suffix:                                                                      Law Firm Name: Nistico, Crauch & K'e.Ssler, PC
ProSe:    0                                                                  Address I:

                                                                             Address 2:
                                                                             City:
                                                                             State:      Texas                       Zip+4:      770'1.7
                                                                            Telephone:             713-781-2889           ext.
                                                                             Fax:        7l3-7'8'1-7222
                                                                            Email:      jnistico@nck-law.com
                                                                             SBN:        l50'3 53'Cf0
                                                                  Page 1 of 8
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Injunction                                              l
Date order or judgment signed: March 24, 2015                             Type of judgment:       Interlocutory Order       ]
Date notice of appeal filed in trial court: April I, 2015
If mailed to the trial court clerk, also give the date mailed:                                l
Interlocutory appeal of appealable order: ~Yes DNo
If yes, please specifY statutory or other basis on which interlocutory order is appealable (See TRAP 28):
This is an appeal of an interlocutory order brought under Tex. Civ. Prac. & Rem. Code§ 51.014(a)(4).                    l
Accelerated appeal (See TRAP 28):            ~Yes D No
If yes, please specifY statutory or other basis on which appeal is accelerated:
This appeal is an accelerated appeal pursuant to Tex. R. App. p. 28.1 and Tex. Civ. Prac. & Rem. Code§ 51.014(a)(4).    j

Parental Termination or Child Protection? (See TRAP 28.4):           DYes ~No

Permissive? (See TRAP 28.3):                  DYes ~No
If yes, please specifY statutory or other basis for such status:
                                                                                                                        I

Agreed? (See TRAP 28.2):                      DYes~ No

If yes, please specifY statutory or other basis for such status:
                                                                                                                        1

Appeal should receive precedence, preference, or priority under statute or rule :          DYes ~No
Jfyes, please specifY statutory or other basis for such status:
                                                                                                                        1
Does this case involve an amount under $100,000?         DYes ~No
Judgment or order disposes of all parties and issues: DYes ~No
Appeal from final judgment:                              DYes ~No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?         DYes DNa

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                DYes ~No                       If yes, date filed :                         J
Motion to ModifY Judgment:          DYes      ~No                   If yes, date filed :                         1
Request for Findings of Fact        DYes ~No                        Jfyes, date filed :                             J
and Conclusions of Law:
Motion to Reinstate:
                                    DYes      ~No                   Ifyes, date filed :                         l
                                    DYes ~No                        Ifyes, date filed :                          1
Motion under TRCP 306a:
Other:                              DYes ~No
If other, please specifY:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     DYes ~No                       Jfyes, date filed:

Contest filed in trial court:       DYes     DNo                   If yes, date filed:                          \

Date ruling on contest due:

Ruling on contest: D Sustained          D Overruled                Date of ruling:

                                                                    Page 2 of 8
V,liO. ~nlkrruptrey

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?           DYes [gJ No
Ifyes, please attach a copy ofthe petition.



Date bankruptcy filed:                             j           Bankruptcy Case Number:                                   J




Court:     ti s                                                          Clerk's Record:
County: HaA"i:s                                                          Trial Court Clerk:    [gJ District D County
Trial Court Docket Number (Cause No.):         2015·0500~2               Was clerk's record requested?       [gJ Yes   D No

                                                                         If yes, date requested: ApFill , 2.01 S          J
Trial Judge (who tried or disposed of case):                             If no, date it will be requested:
First Name:          r~ Court Reporter                           D Court Recorder
D Official                                 D Substitute



First Name:       Kendra                                                1
Middle Name:                                                             j
Last Name:         Garcia                                                I
Suffix:
Address 1:         201 Caroline                                          l
Address 2:         lOth Floor                                            1
City:             Houston                                                J
State:    Texas                       'Zip+4: 77002                      I
Telephone:     713-368-6144               ext.
Fax:
Email:    kendra_garcia@justex.net

X. Supersedeas Bond
Supersedeas bond filed: DYes ~No                  Ifyes, date filed:                            ~
Will file: DYes DNo



XI. Extraordinary Relief

Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?              DYes ~No
rf yes, briefly state the basis for your request:                                                                                                   1

XII. Alternative Dispute Resolution/Mediation (Complete section if filing in tbe 1st, 2nd, 4tb, Stb, 6th, 8tb, 9tb, 10tb, lltb, 12tb, 13tb,
or 14tb Court of Appeal)
Should this appeal be referred to mediation?
                                                       DYes~ No

If no, please specicy:Because Parties conducted a Mediation on April20, 2015 with Alice Oliver-Parrott                                      I
Has the case been through an ADR procedure?            DYes      ~No

If yes, who was the mediator? Parties conducted a mediation with Alice Oliver-Parrott                                                       l
What type of ADR procedure? Mediation
At what stage did the case go through ADR?           ~Pre-Trial        D Post-Trial    D Other
                                                                                                                                            I
If other, please specifY:

Type of case? Contract
Give a brief description ofthe issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
This is the appeal of a temporary injunction entered by the 125th Judicial District of Harris County.                                           I
How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded. n/a                                             I
If money judgment, what was the amount? Actual damages:                                             J
Punitive (or similar) damages:

                                                                       Page 4 of 8
Attorney's fees (trial):     r-      ,,.    -
                                                    ~~::~
                                     !!\I

Attorney's fees (appellate):                                J
Other:                                          l
If other, please specifY :                                                                                                            1


Will you challenge this Court's jurisdiction?               DYes [gJ No
Does judgment have language that one or more parties "take nothing"?               DYes [gJ No
Does judgment have a Mother Hubbard clause? DYes [gJ No
Other basis for finality?                                                                                                             J

Rate the complexity of the case (use I for least and 5 for most complex):           Dl [gj2 D3 D4 D5
Please make my answer to the preceding questions known to other parties in this case.                DYes [gJ No
Can the parties agree on an appellate mediator? DYes [gJ No
If yes, please give name, address, telephone, fax and email address:
Name                              Address                           Telephone                    Fax                 Email
r:i~~~~~~·                                                                                                                                    j


Languages other than English in which the mediator should be proficient:                                                              J
Name of person filing out mediation section of docketing statement:                                                                   1


XIII. Related Mattets
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                  I                     Trial Court:                            ~
  Style:
             I.                                                                                                                           j
     Vs.
                                                                                                                                  ]




                                                                     Page 5 of 8
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              DYes~ No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? ~Yes D No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department ofHealth and Human Services Federal Poverty Guidelines?             DYes ~No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspc.hhs.gov/ poverty/06povcrty .shlm l.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? DYes ~No
Ifyes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




S igna:ture of cJ unsel (or pro se party)                                                 Date:            April29, 2015



Printed Name: Chris Hanslik                                          I                    State Bar No.:   00793895                  I


Electronic Signature: /s/ Chris Hanslik                              J
    (Optional)




                                                               Page 6 of 8
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on A;pril :29,2015



Signature of counsel (or pro se party)                                   Electronic Signature: Chris Hanslik
                                                                                (Optional)

                                                                          State Bar No.:     [i)~
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name ofthe party represented by that attorney


Please enter the following for each person served:


Date Served:     AP.ril 29: 16J5
Manner Served: eServed

First Name:
Middle Name:     :P.
Last Name:
Suffix: Jr.
Law Firm Name: N;i~ttce _ D0u~'l. &!. K:~er, P.C.

Address 1:
Address 2:

City:            Heustan
State    TeD$                          Zip+4:   ['/"f,ffl.f
Telephone:      7l3-78·1-28f9          ext.-
Fax:      713-1181 -7222
Email:   jnisvl~jp;t:   k-h\"1, .e m
If Attorney, Representing Party's Name: Screen LQgiX (.,L("

Please enter the following for each person served:




                                                               Page 7 of 8
Date Served:        A'pril ~9 2"6 I ~
Manner Served: Smail

First Name:         KaNlileen

Middle Name:

Last Name:          O'Conn'Or
Suffix:
Law Firm Name: The~\' Office 0f Ka·n\~ en A. OIQJ'nllor

Address 1:          44 @Pest Gak ~BI'ki"vay
Address 2:          S.uite .23UD
City:               Heus.lron
state     1fexitS                       Zip+4:     770].7
Telephone:                              ext.   -
Fax:      7·113-225."-Mlt\
Email:    kat. ,eall11m~maill.c~n'l




                                                            Page8 of8